Citation Nr: 0204580	
Decision Date: 05/15/02    Archive Date: 05/24/02

DOCKET NO.  95-20 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently rated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from August 1957 to October 
1973 and June 1975 to January 1976.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Atlanta, Georgia, (hereinafter RO).  The case was 
remanded for additional development by the Board in May 1998, 
and the case is now ready for appellate review.  Subsequent 
to the remand, the RO increased the rating for post-traumatic 
stress disorder to 30 percent disabling.  There remains for 
consideration entitlement to a rating in excess of 30 percent 
for post-traumatic stress disorder, and this matter will be 
addressed below.  AB v. Brown, 6 Vet. App. 35 (1993). 
 

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  Post-traumatic stress disorder is not shown to be more 
than definitely disabling.

3.  It is not shown that post-traumatic stress disorder 
results in difficulty in establishing and maintaining 
effective work and social relationships due to such symptoms 
as a flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory; impaired judgment; impaired 
abstract thinking; or disturbances of motivation and mood.  

4.  There are no extraordinary factors associated with the 
service-connected post-traumatic stress disorder productive 
of an unusual disability picture such as to render 
application of the regular schedular provisions impractical.



CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for post-
traumatic stress disorder are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.130, 
Diagnostic Code (DC) 9411(2001); 38 C.F.R. § 4.132, DC 9411 
(1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.316(a).  The VCAA eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, the Board 
finds that the VA's duties, as set out in the VCAA, have 
nonetheless been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA codified as amended at 38 U.S.C.A. §§ 5102 and 
5103.  The veteran was notified of the evidence required for 
a rating in excess of 30 percent for post-traumatic stress 
disorder by statement of the case dated in April 1995 and 
supplemental statement of the case dated in May 2000.  The 
Board concludes that the discussion therein adequately 
informed the veteran of the information and evidence needed 
to substantiate her claim, thereby meeting the notification 
requirements of the VCAA.  Thus, there is no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
as amended at 38 U.S.C.A. § 5103A.  The necessary evidence, 
to include reports from a January 1994 VA medical examination 
and a January 1997 report from a Vet Center, has been 
obtained by the RO, and there is no specific reference to any 
other pertinent records that need to be obtained.  In this 
regard, the veteran in a May 1998 statement reported that all 
of her existing private and VA medical records were 
associated with the claims file, and the veteran's 
representative stated in April 2002 that "[t]he items 
required by the BVA on remand appear to [have been] 
addressed."  Furthermore, the RO contacted the veteran 
following the May 1998 remand in an attempt to obtain the 
records discussed therein, and specifically contacted the Vet 
Center in Atlanta to obtain records.  While no additional 
records from the Vet Center were obtained, evidence on file 
indicates that this is because the veteran terminated 
treatment at this facility in May 1996.  Additional VA 
outpatient treatment records dated through September 1999 
have been obtained.  Finally, with regard to the VA 
psychiatric examination requested by the Board in the May 
1998 remand, documentation of record from the RO indicates 
that the veteran will not report to such an examination.  
(See January 17, 2000, electronic mail message). 

In light of the circumstances of this case as outlined above, 
the Board is satisfied with the development undertaken by the 
RO following the remand.  In the absence of a request from 
the veteran or her representative following the rating 
increase by the RO to obtain additional records, the Board 
concludes that further efforts at development would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has fulfilled its 
duties, as set out in the VCAA, to notify and to assist the 
veteran in this case.  

II. Legal Criteria/Analysis.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The ratings for psychiatric impairment changed during the 
pendency of the appeal, and the veteran will be provided the 
benefit of the criteria most favorable to her. Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Under the "old" 
criteria in effect prior to November 7, 1996, a 30 percent 
rating was assigned for a psychoneurosis, such as post-
traumatic stress disorder, where there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, and efficiency levels as to produce 
definite industrial impairment.  A 50 percent rating is 
warranted where the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired, and by reason of psychoneurotic 
symptoms the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  38 C.F.R. § 4.132 DC 9411 (1996)

Under the "new" criteria which became effective November 7, 
1996, occupational and social impairment due to psychiatric 
disorders, such as post-traumatic stress disorder, with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events) 
warrants a 30 percent disability rating.  38 C.F.R. § 4.130, 
DC 9411 (2001).

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms of post-traumatic 
stress disorder as: flattened affect; circumstantial,   
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships warrants a 50 percent disability rating.  
38 C.F.R. § 4.130, DC 9411 (2001).  

With the above legal criteria in mind, the relevant evidence 
will be briefly summarized.  Service connection for post-
traumatic stress disorder was granted by a May 1994 rating 
decision.  A noncompensable rating was assigned.  Pertinent 
evidence of record at that time included reports from a 
January 1994 VA psychiatric examination.  It was indicated in 
these reports that the veteran had been employed after 
service as a nurse at a VA hospital for many years until 
October 1993.  She described her service in Vietnam as 
working in an evacuation hospital from September 1965 to 
September 1966.  The veteran stated she had been married for 
16 years.  

With regards to symptoms she attributed to post-traumatic 
stress disorder, the veteran said that since her return from 
Vietnam, she has had problems with relationships and making 
friends and that she likes to be alone.  Working in the 
hospital triggered disturbing memories to the veteran of 
treating the wounded during Vietnam, and she also described 
having nightmares about her service in Vietnam.  

The psychiatrist who conducted the January 1994 VA 
examination found the veteran to be a quiet and shy person.  
Associative processes were normal and there were no 
delusional or hallucinatory elements.  Mood was described as 
being "a little" depressed.  Sensorium was intact.  The 
diagnosis was post-traumatic stress disorder. 

Also of record is a January 1997 report from social workers 
affiliated with a Vet Center indicating that the veteran had 
attained therapy sessions at this facility on six occasions 
from May 1995 to May 1996.  The diagnosis was post-traumatic 
stress disorder manifested by chronic depression, severe 
sleep disturbance and persistent re-experiencing of trauma 
including nightmares, flashbacks, night sweats and intrusive 
thoughts.  Also observed were "significant" episodes of 
dissociation followed by intense emotional distress, and it 
was indicated that as a defense against memories of in-
service tragedies and stressors, extensive numbing had 
developed.  Avoidance was also utilized as a defense, and the 
veteran was observed to display significantly reduced 
emotional connections in everyday social connections.  It was 
reported that her anxiety was so severe that she had to 
discontinue her therapy sessions.  The social workers 
concluded that the symptomatology associated with post-
traumatic stress disorder was severe, and that this 
symptomatology included the use of avoidance and dissociation 
which precluded her from pursuing therapy to ameliorate the 
disability caused by post-traumatic stress disorder.

At a September 1997 hearing before the undersigned Member of 
the Board, the veteran stated that, during her service in 
Vietnam, she was concerned about her safety on a daily basis 
as she was deployed in forward area.  She indicated that she 
did not participate in any group activities and that she has 
difficulty making friends because she does not express 
herself very well.  She also stated that she continues to 
have nightmares about Vietnam, and that she is often troubled 
by some of the critical decisions she had to make as a triage 
nurse.  The veteran testified she was familiar with the 
symptoms of post-traumatic stress disorder through her 
treatment of other veterans with the disorder and estimated 
the degree of disability due to post-traumatic stress 
disorder as somewhere in the range between 10 and 30 percent.  

As indicated, the rating for post-traumatic stress disorder 
was increased, by way of a May 2000 rating decision, to 30 
percent by the RO following the May 1998 remand.  As for a 
rating in excess of 30 percent, the Board concludes that 
increased compensation is not warranted with application of 
either the "old" or "new" criteria to the facts summarized 
above.  First with respect to the "old" criteria, more than 
definite social and industrial impairment is not shown so as 
to warrant increased compensation.  In making this 
determination, the Board recognizes that social workers in 
January 1997, after several meetings with the veteran, 
characterized the symptoms due to post-traumatic stress 
disorder as "severe."  However, it has been held that that 
the probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993); 
Sklar v. Brown, 5 Vet. App. 140 (1993).  Thus, the January 
1997 conclusion by the social workers affiliated with the Vet 
Center are not dispositive as to the issue in question.  Id. 

In analyzing the January 1997 report compiled by the social 
workers, the Board notes that the adjudication of the Board 
includes the responsibility of determining the weight to be 
given to the evidence of record, and this responsibility 
includes the authority to favor one piece of medical evidence 
over the other.  See Cathell v. Brown, 8 Vet. App. 539, 543 
(1996); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In this 
case, the Board finds that the clinical findings contained in 
the reports from the VA psychiatric examination conducted in 
January 1994 do not support a conclusion that "severe" 
disability is demonstrated.  The Board also finds the January 
1994 examination reports to be more probative than the 
conclusion of the social workers, as they included a 
comprehensive discussion of the veteran's occupational and 
social history and detailed clinical findings based on a 
psychiatric examination by a psychiatrist, who has undergone 
more extensive education and training than is generally 
required of a social worker.  The veteran's long work history 
and marriage are also factors in making this determination, 
as was the fact that the veteran herself estimates that post-
traumatic stress disorder is only 10 to 30 percent disabling. 

As for entitlement to increased compensation under the 
"new" criteria, the evidence of record simply does not 
demonstrate the symptomatology required for increased 
compensation under these criteria.  More specifically, it is 
not shown that there is reduced reliability and productivity 
due to such symptoms of post-traumatic stress disorder as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; impairment of short and long-term memory; or impairment 
of judgment or abstract thinking. 

With regard to the fact that the most recent VA psychiatric 
examination was conducted in January 1994, the veteran has 
refused to report to another VA examination.  Under these 
circumstances, the veteran's post-traumatic stress disorder 
must be rated on the basis of the evidence that is of record, 
as has been undertaken above.  38 C.F.R. § 3.655(b).  
Finally, the Board has also considered the provisions of 
38 C.F.R. § 3.321(b)(1), which state that when the disability 
picture is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected 
disabilities, an extraschedular evaluation will be assigned.  
To this end, the Board notes that neither frequent 
hospitalization nor marked interference with employment due 
to the veteran's service-connected post-traumatic stress 
disorder is demonstrated, nor is there any other evidence 
that this condition involves such disability that an 
extraschedular rating would be warranted under the provisions 
of 38 C.F.R. § 3.321(b)(1). 

In short, the Board finds the "negative" evidence to 
outweigh the "positive."  Thus, a rating in excess of 30 
percent for post-traumatic stress disorder must be denied. 
Gilbert, 1 Vet. App. at 49.

ORDER

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

